10.28


ONE GAS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2018
ARTICLE I.
INTRODUCTION


1.1Amendment and Restatement
The Plan, established effective January 1, 2014, is amended and restated
effective January 1, 2018. This restated plan shall apply only to amounts
deferred on or after January 1, 2018. All amounts deferred or credited prior to
January 1, 2018 shall be governed by the terms of the Plan adopted effective
January 1, 2014.
1.2Purpose
This Plan and related agreements between the Employer and certain management or
highly compensated employees is an unfunded, nonqualified deferred compensation
plan and arrangement.
The purpose of the Plan is to provide a select group of management and highly
compensated employees of the Employer with the option to defer the receipt of
portions of their compensation payable for services rendered to the Employer,
and provide nonqualified deferred compensation benefits which are not available
to such employees by reason of limitations on employer and employee
contributions to qualified pension or profit-sharing plans under the federal tax
laws.
It is intended that the Plan will assist in attracting and retaining qualified
individuals to serve as officers and managers of the Employer; and the Plan is
intended to constitute a plan which is unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of, and as
described in Section 201(2) and related provisions of ERISA.
The Plan is intended to meet all requirements of Code section 409A for
compensation deferred under the Plan to not be includible in gross income of the
Participant until actually paid or distributed pursuant to the Plan. Nothing
herein shall be construed as a guarantee of any particular tax treatment to a
Participant.
All provisions of the Plan shall be interpreted and administered to the extent
possible in a manner consistent with the stated intentions.
1.3Effective Date
The Plan is amended and restated effective on January 1, 2018.
1.4Grandfathered Plan
This Plan is separate from the ONE Gas Pre-2005 NQDC Plan, which ONE Gas
established to receive liabilities transferred from the ONEOK Pre-2005 DCP in
connection with the Separation.
ARTICLE II.
DEFINITIONS
2.1Definitions




--------------------------------------------------------------------------------




When used in this Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:
401(k) Plan
“401(k) Plan” means the ONE Gas, Inc. 401(k) Plan.
Account
“Account” means an account established and maintained for a Participant pursuant
to this Plan, to which there shall be credited with and include all amounts of
Deferred Compensation that is deferred by and for the Participant under the
Plan, which may be accounted for as one or more separate items, amounts or
subaccounts for the compensation that is deferred and credited pursuant to the
Plan, and investment return thereon, to as determined and prescribed by the
Committee.
Base Salary
“Base Salary” means a Participant’s basic wage or salary paid by the Employer to
the Participant without regard to any increases or decreases in such basic wage
or salary as a result of (i) an Election to defer basic wage or salary under
this Plan or (ii) an Election between benefits or cash provided under a plan of
the Employer maintained pursuant to Sections 125 or 401(k) of the Code, and as
limited in Exhibit B attached hereto. The Base Salary does not include any Lump
Sum Merit Award paid to a Participant, nor any Bonus, as defined below.
Beneficiary
“Beneficiary” means the person or persons designated or deemed to be designated
by the Participant pursuant to Article VIII to receive benefits payable under
the Plan in the event of the Participant’s death.
Board
“Board” means the Board of Directors of the Corporation.
Bonus
“Bonus” means the cash bonus paid or payable by the Employer to a Participant
under an Incentive Plan without regard to any decreases as a result of (i) an
Election to defer all or any portion of such Bonus under this Plan or (ii) an
Election between benefits or cash provided under the 401(k) Plan.
Change in Ownership or Control
“Change in Ownership or Control” means a change in the ownership or effective
control of ONE Gas or in the ownership of a substantial portion of ONE Gas’s
assets within the meaning of Code Section 409A.
Code
“Code” means the Internal Revenue Code of 1986, and Treasury regulations
thereunder, as amended from time to time.
Committee
“Committee” means the Executive Compensation Committee of the Board of Directors
of the Corporation.


2



--------------------------------------------------------------------------------




Compensation
“Compensation” means the Base Salary and Bonus payable with respect to an
Eligible Employee for each calendar year.
Corporation
“Corporation” means ONE Gas, Inc., its successors and assigns, or any division
or Subsidiary thereof.
Deferred Compensation
“Deferred Compensation” means the Base Salary and Bonus deferred by a
Participant under the Plan, and the Matching Contributions, Profit Sharing Plan
Excess Amounts, Retirement Plan Covered Compensation Excess Amounts and
Supplemental Credit Amounts that are accrued, deferred and credited by the
Corporation for a Participant under the Plan, that are made payable to a
Participant in a later taxable year of the Participant pursuant to this Plan.
Determination Date
“Determination Date” means a date on which the amount of a Participant’s Account
is determined and updated as provided in Article VI. Each December 31 of a
calendar year shall be the Determination Date.
Disabled
“Disabled” or “Disability” means that a Participant is unable to engage in
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident or health plan covering
Employees of the Corporation. A Participant will be deemed to be Disabled if
such Participant is determined to be totally disabled by the Social Security
Administration.
Early Separation from Service
“Early Separation from Service” means a Participant’s Separation from Service
prior to attaining age fifty (50) and completing five (5) Years of Service with
the Corporation that is not by reason of death or Disability.
Early Separation from Service Form of Payment
“Early Separation from Service Form of Payment” shall mean the form of payment
and distribution of a Participant’s Plan Benefit in the event of his/her Early
Separation from Service which shall be a single lump sum payment at his/her
Early Separation from Service Specified Time of Distribution.
Early Separation from Service Specified Time of Distribution
“Early Separation from Service Specified Time of Distribution” means a time of
distribution and payment of the Participant’s Plan Benefit which is the date of
his/her Early Separation from Service.
Election


3



--------------------------------------------------------------------------------




“Election” means, as the context requires, (i) the Participant’s election to
defer Base Salary and Bonus earned with respect to services performed during a
Plan Year, and/or (ii) the Participant’s distribution elections.
Eligible Employee
“Eligible Employee” means a highly compensated or management employee of the
Corporation and any member of the ONE Gas Group who is designated by the
Committee, by individual name, or group or description, in accordance with
Section 3.1, as eligible to participate in the Plan.
Employee
“Employee” means an employee of the Corporation or a Subsidiary.
Employer
“Employer” means, with respect to a Participant, the Corporation or the
Subsidiary which pays such Participant’s Compensation.
ERISA
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Exchange Act
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
Fiscal Year
“Fiscal Year” means the fiscal year of the Corporation commencing January 1 and
ending the following December 31.
Fixed Schedule
“Fixed Schedule” means the distribution or payment of Deferred Compensation
deferred under the Plan in a fixed schedule of distributions or payments that
are determined and fixed at the time the deferral of such compensation is first
elected by the Participant or Corporation under the Plan.
Incentive Plan
“Incentive Plan” means the Annual Officer Incentive Plan or Annual Employee
Incentive Plan of the Corporation, as applicable to a Participant under the
terms and provisions thereof.
Investment Return
“Investment Return” means the rate of investment return to be credited to a
Participant’s Account pursuant to Section 6.2, which rate shall be determined in
accordance with Section 6.3 and Exhibit “C” attached hereto; provided, that no
Investment Return shall be credited with respect to the Retirement Plan Excess
Amount.
Long-Term Deferral
“Long-Term Deferral” means a deferral Election that is not a Short-Term Deferral
and under which distribution and payment of the Deferred Compensation and the
Plan Benefit shall be distributed and paid at a Specified


4



--------------------------------------------------------------------------------




Time that shall be the Normal Specified Time of Distribution of the Participant.
If a Subsequent Election is made, the Plan Benefit deferred by a Long-Term
Deferral in the Election shall then be distributed and paid at the Subsequent
Election Specified Time of Distribution elected in the Subsequent Election.
Lump Sum Merit Award
“Lump Sum Merit Award” means a Lump Sum Merit Award granted and paid to a
Participant pursuant to the merit compensation program of the Corporation and
its Subsidiaries.
Matching Contribution
“Matching Contribution” means an amount equal to (a) minus (b) below:
(a)the Matching Contribution Percentage multiplied by the Participant’s
Compensation; and
(b)the amount of the 401(k) Plan matching contributions made by the Corporation
that are allocated to the Participant’s 401(k) Plan account for that Plan Year.
The Matching Contribution cannot exceed the Participant’s deferrals of
Compensation under this Plan for the applicable Plan Year.
Matching Contribution Percentage
“Matching Contribution Percentage” means the matching contribution percentage in
effect for a specific Plan Year under the 401(k) Plan.
Normal Specified Time of Distribution
“Normal Specified Time of Distribution” means a specified time that must be
expressly designated as the Specified Time of Distribution of the compensation
deferred by a Participant in and for each Long-Term Deferral Election, which
Normal Specified Time of Distribution shall be the first date on which the
Participant has (i) attained the age of fifty (50) years, (ii) completed five
(5) Years of Service with the Corporation, and (iii) had a Separation from
Service.
ONE Gas
“ONE Gas” shall mean ONE Gas, Inc., an Oklahoma corporation, or any division or
subsidiary thereof.
ONE Gas Employee
“ONE Gas Employee” means an active employee or an employee on vacation or on
approved leave of absence (including sick leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, and leave under the Family Medical Leave Act, as amended), in either
case, of any member of the ONE Gas Group on or after January 1, 2018, and shall
include any beneficiary, dependent, or alternate payee of such employee, as the
context requires.
ONE Gas Group
“ONE Gas Group” means ONE Gas and each subsidiary of ONE Gas as of January 1,
2018 and any ONE Gas subsidiary that is established or acquired after January 1,
2018.


5



--------------------------------------------------------------------------------




ONE Gas Pre-2005 NQDC Plan
“One Gas Pre-2005 NQDC Plan” shall mean the separate ONE Gas, Inc. Pre-2005
Nonqualified Deferred Compensation Plan, which ONE Gas established to receive
liabilities transferred from the ONEOK Pre-2005 NQDC Plan in connection with the
Separation.
ONEOK


“ONEOK” means ONEOK, Inc., an Oklahoma corporation.
ONEOK 2005 NQDC Plan


“ONEOK 2005 NQDC Plan” shall mean the ONEOK, Inc. 2005 Nonqualified Deferred
Compensation Plan.
ONEOK Pre-2005 NQDC Plan


“ONEOK Pre-2005 NQDC Plan” shall mean the ONEOK, Inc. Employee Nonqualified
Deferred Compensation Plan, which was frozen to new deferrals effective December
31, 2004.
Participant
“Participant” means any Eligible Employee who elects to participate by filing a
Participation Agreement as provided in Section 3.2.
Participation Agreement
“Participation Agreement” means the agreement filed by a Participant, in the
form prescribed by the Committee, pursuant to Section 3.2.
Person
“Person” means an individual, a trust, estate, partnership, limited liability
company, association, corporation or other entity.
Performance-Based Compensation
“Performance-Based Compensation” means compensation, including Bonus (as
hereinabove defined), that is conditioned upon or subject to meeting certain
requirements similar to those under Code Section 162(m), as more particularly
provided for in Treasury Regulations issued under Code Section 409A.
Plan
“Plan” means this ONE Gas, Inc. Nonqualified Deferred Compensation Plan, as
amended from time to time.
Plan Benefit
“Plan Benefit” means the deferred benefit payable to a Participant or a
Participant’s Beneficiary pursuant to Article VII and otherwise under the Plan.
Plan Year
“Plan Year” means a twelve-month period commencing January 1 and ending the
following December 31.


6



--------------------------------------------------------------------------------




Profit Sharing Plan
“Profit Sharing Plan” means the ONE Gas, Inc. Profit Sharing Plan.
Profit Sharing Plan Excess Amount
“Profit Sharing Plan Excess Amount” means an amount equal to the Participant’s
Compensation for the Plan Year that is used for calculating Employer
contributions to the Profit Sharing Plan multiplied by the applicable percentage
for determining the Employer contributions under the Profit Sharing Plan for the
Plan Year, minus the amount of Profit Sharing Plan Employer contributions that
are allocated to the Participant’s Account for that Plan Year; it being intended
that a Participant shall have credited with a Profit Sharing Plan Excess Amount
that is equivalent to the amount of Employer contributions which could not be
allocated to the Participant’s Profit Sharing Plan Account for the Plan Year by
reason of all limitations on compensation and Employer contributions applicable
to Profit Sharing Plan Employer contributions under the Code and Treasury
regulations under the Code, including (i) the limitation on annual compensation
of an Employee that may be taken into account under Code section 401(a)(17),
(ii) the limitation on contributions and other additions under Code section
415(c), and (iii) the exclusion of the amount that a Participant has elected to
defer out of his or her Base Salary or Bonus under this Plan from “compensation”
as defined in the Profit Sharing Plan and/or used for calculation of Profit
Sharing Plan contributions and allocations, which amount is to be credited to a
Participant’s Account under Section 5.3 of the Plan.
Retirement Plan
“Retirement Plan” means the ONE Gas, Inc. Retirement Plan.
Retirement Plan Covered Compensation Excess Amount
“Retirement Plan Covered Compensation Excess Amount” means an amount for a
Participant who is a participant in the Retirement Plan, and not a participant
in the ONE Gas, Inc. Supplemental Executive Retirement Plan nor a participant in
the Profit Sharing Plan, that is equal to the Participant’s Compensation for the
Plan Year less the limitations on compensation and contributions by the
Corporation under the Code and Treasury regulations under the Code, including
the limitation on annual compensation of an Employee that may be taken into
account under Code section 401(a)(17), multiplied by the applicable percentage
for determining the Employer contributions under the Profit Sharing Plan for the
Plan Year, which amount is to be credited to be allocated to, or recorded in and
accounted for in the Account of a Participant under Section 5.4 of the Plan.
Retirement Plan Excess Amount
“Retirement Plan Excess Amount” means the additional amount payable to a
Participant who is a participant in the Retirement Plan pursuant to Section
7.13.
Separation


“Separation” means the separation of ONEOK’s local natural gas distribution
business into an independent, publicly traded entity to be known as ONE Gas.


Separation from Service


7



--------------------------------------------------------------------------------




“Separation from Service” means the termination of a Participant’s employment
within the meaning of Treasury Regulations section 1.409A-1(h) with the
Corporation and all members of the ONE Gas Group other than by reason of the
Participant’s Disability or death.
Shares
“Shares” means the common stock, par value $0.01 per share, of the Corporation
and any other securities into which such shares are changed or for which such
shares are exchanged.
Short-Term Deferral
“Short-Term Deferral” means a deferral elected by a Participant under which
payment of the Plan Benefit shall be deferred to commence at a Specified Time of
Distribution irrespective of the Participant’s Separation from Service that is
specified by the Participant in his or her Election, that shall be not less than
five (5) years after the Participant’s Election thereof; provided, that the
Committee, may, in its sole discretion, determine and direct that a shorter
period, of not less than two (2) years, be applied to any Short-Term Deferral.
If a Subsequent Election is made, the Plan Benefit deferred by a Short-Term
Deferral in the Election shall then be distributed and paid at the Subsequent
Election Specified Time of Distribution elected in the Subsequent Election.
Specified Employee
“Specified Employee” means an Employee who, as of the date of the Employee’s
Separation from Service, is a key employee of a Corporation if any stock of the
Corporation is then publicly traded on an established securities market or
otherwise; and for purposes of this definition, an Employee is a key employee if
the Employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the 12-month period ending on a Specified
Employee Identification Date. If an Employee is a key employee as of a Specified
Employee Identification Date, the Employee shall be treated as a key employee
for purposes of the Plan for the entire 12-month period beginning on the
Specified Employee Effective Date. For purposes of identifying a Specified
Employee by applying the requirements of section 416(i)(1)(A)(i), (ii), and
(iii), the definition of compensation under §1.415(c)-2(a) shall be used,
applied as if the Corporation were not using any safe harbor provided in
§1.415(c)-2(d), were not using any of the elective special timing rules provided
in §1.415(c)-2(e), and were not using any of the elective special rules provided
in §1.415(c)-2(g).
Specified Employee Effective Date
“Specified Employee Effective Date” is the first day of the fourth month
following the Specified Employee Identification Date.
Specified Employee Identification Date
“Specified Employee Identification Date” means December 31.
Specified Time
“Specified Time” means a date or dates that are not discretionary and
objectively determinable at the time an amount of Compensation is deferred and
at which objectively determinable deferred amounts are to be payable.
Specified Time of Distribution


8



--------------------------------------------------------------------------------




“Specified Time of Distribution” means a Specified Time at which Compensation
deferred by a Participant’s Election pursuant to the Plan is required to be
distributed or paid and which is specified in writing by the Participant in and
at the time the deferral of such Compensation is elected by the Election of a
Participant.
Subsequent Election
“Subsequent Election” means an irrevocable election made by a Participant with
respect to the time of distribution or payment of Deferred Compensation and Plan
Benefit under the Plan that is made at any time after Election that is made by
the Participant and/or Corporation with respect to such Deferred Compensation.
Subsequent Election Specified Date
“Subsequent Election Specified Date” shall mean a specified fixed date in a
calendar year that must be specified in writing by the Participant in a
Subsequent Election that is not less than five (5) years from the date payment
would otherwise have been made to the Participant under the Plan if such
Subsequent Election was not made by the Participant. The written specification
of the Subsequent Election Specified Date shall in all cases specify and fix a
Specified Time that is not less than five (5) years from the date payment would
otherwise have been made to the Participant.
Subsequent Election Specified Time of Distribution
“Subsequent Election Specified Time of Distribution” means:
(a)in the case of a Long-Term Deferral, a Specified Time of Distribution that
shall be the first date on or after the Subsequent Election Specified Date for
the Long-Term Deferral on which the Participant has (i) attained the age of
fifty (50) years, (ii) completed five (5) Years of Service with the Corporation,
and (iii) had a Separation from Service, and
(b)in the case of a Short-Term Deferral, a Specified Time of Distribution that
shall be the Subsequent Election Specified Date for the Short-Term Deferral.
Subsidiary
“Subsidiary” means any corporation of which the Corporation owns, directly or
indirectly, at least a majority of the shares of stock having voting power in
the election of directors of such corporation.
Supplemental Credit Amount
“Supplemental Credit Amount” means a supplemental amount that may be credited to
a Participant’s Account at the direction of the Committee under Section 5.5.
Taxable Year
“Taxable Year” shall mean the Plan Year commencing January 1 and ending the
following December 31.
Trust
“Trust” means a trust created and established pursuant to Section 11.2 of the
Plan, or otherwise by the Corporation with respect to the Plan.
Unforeseeable Emergency


9



--------------------------------------------------------------------------------




“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from illness or accident of the Participant, the Participant’s spouse,
or a dependent (as defined in Code Section 152) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary
circumstances arising as a result of events beyond the control of the
Participant, including such events and circumstances as are described and
considered to be an unforeseeable emergency under Code section 409A and the
Treasury regulations thereunder. It is intended and directed with respect to any
such unforeseeable emergency that any amounts distributed under the Plan by
reason thereof shall not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).
Years of Service
“Years of Service” means each 12-month period of continuous service with the
Corporation. Participants shall receive Years of Service credit for all service
credited for those purposes under the ONEOK 2005 NQDC Plan as if the service had
been rendered to the Corporation.
ARTICLE III.
ELIGIBILITY AND PARTICIPATION


3.1Eligibility
Eligibility to participate in the Plan shall be granted to those Eligible
Employees who are designated by the Committee. Subject to Section 3.4, below
(providing for exclusion of Employees not qualifying under certain definitional
terms of federal law), the Committee shall adopt a complete written list and/or
designation of the Eligible Employees, by individual name or by reference to an
identifiable group of persons or by descriptions of the components of
compensation of an individual which would qualify the individuals who are
eligible to participate, and all of whom shall be a select group of management
or highly compensated employees. The written list and/or designation of Eligible
Employees by the Committee, from time to time, shall be adopted and maintained
in the records of the Committee and Corporation.
3.2Participation
Participation in the Plan shall be limited to Eligible Employees who make an
Election to participate in the Plan by timely filing a Participation Agreement
with the Committee or receive an Employer contribution to their Account pursuant
to Article V of the Plan. An Eligible Employee shall commence participation in
the Plan upon the first day of the Plan Year or Fiscal Year as the case may be,
designated in his or her Participation Agreement filed with the Committee prior
to the beginning of such Plan Year.
The Committee may in its sole discretion, allow in the case of the first Plan
Year in which an individual becomes an Eligible Employee to make an initial
Election to participate in the Plan and elect a deferral with respect to
Compensation or other amounts that become payable under the Plan for services to
be performed after the Election; provided, that any Election by such an Eligible
Employee shall be made within thirty (30) days after the date he/she becomes
eligible to participate in the Plan.
3.3Elections to Participate Irrevocable
A Participant may not change a previously elected percentage of Compensation
deferred by an Election, or terminate his or her Election to participate in the
Plan and defer Compensation for a Plan Year. Except as


10



--------------------------------------------------------------------------------




may otherwise be determined and approved by the Committee pursuant to the Plan,
a Participant’s Election to defer Compensation shall only be effective as of the
beginning of the next Plan Year following receipt of the Participant’s Election
by the Corporation. Determinations on all Elections and of any effective dates
other than as specified above, shall be made by the Committee in accordance with
its prevailing administrative procedures.
3.4Exclusion from Eligibility
Notwithstanding any other provisions of this Plan to the contrary, if the
Committee determines that any Participant may not qualify as a “management or
highly compensated employee” within the meaning of ERISA, or regulations
thereunder, the Committee may determine, in its sole discretion, that such
Participant shall cease to be eligible to participate in this Plan.
ARTICLE IV.
DEFERRAL OF COMPENSATION


4.1Amount and Time of Election to Defer
(a)
Time of Election. A Participant’s Election to defer compensation for services
performed during a Plan Year shall be made not later than the close of the
preceding Plan Year, or such other time as provided in Treasury Regulations
published under Code section 409A; provided that in the case of the first Plan
Year in which a Participant becomes eligible to participate in the Plan, such
Election may be made with respect to services to be performed subsequent to the
Election within thirty (30) days after the Participant becomes eligible to
participate in the Plan. A Participant’s Election to defer that part of
Compensation which constitutes Bonus that constitutes Performance-Based
Compensation based on services over a period of at least twelve (12) months in
and for a Plan Year shall be made no later than six (6) months before the end of
that Plan Year to the extent permitted by Code section 409A.

(b)
Participant Election Amounts. With respect to each Plan Year, a Participant may
voluntarily elect the deferral of compensation by making an Election for
deferral of or within the percentages stated below, and subject to the terms
described in Exhibit B attached hereto; provided, that each Participant who
makes an Election for a Plan Year may elect a deferral that is within or
consists of one (1) or more of the following allowable percentages (in one
percent (1%) increments) and types of compensation and amounts for that Plan
Year, as applicable:

(1)
deferral of at least two percent (2%) and not more than ninety percent (90%) of
the Participant’s Base Salary for the Plan Year; and

(2)
deferral of at least ten percent (10%) and not more than ninety percent (90%) of
the Participant’s Bonus for the Plan Year; and

(c)
Election Choices and Effect. The deferral and crediting of Compensation to the
Account of a Participant shall be made in respect of an Election of a
Participant or the Corporation for a Plan Year as follows:

(1)
A Participant may elect to defer Base Salary or Bonus for services performed
during a Plan Year.



11



--------------------------------------------------------------------------------




(d)
Except as otherwise expressly provided in the Plan in the case of mid-year
Elections for new Participants, an Election to defer Base Salary or Bonus shall
not become effective until the next Plan Year following such Election. Except as
otherwise directed by the Committee, a Participant’s Base Salary and Bonus
deferral Elections will remain in effect for all subsequent Plan Years unless
such Participant revokes or modifies any such Election in a manner consistent
with this Article IV and applicable law.

4.2Deferral Periods; Payment
(a)
Participant Elections of Specified Time of Distribution. Every Election made by
a Participant shall include a specific election of the Participant of deferral
of Compensation (i) to be paid or distributed at a Specified Time or pursuant to
a Fixed Schedule, and (ii) in a specific form of payment stated in the Election.

(b)
Deferral of Base Salary or Bonus. Subject to the requirements of Section 4.2(c),
below, a Participant shall be allowed to defer Base Salary or Bonus under the
Plan by electing either a Long-Term Deferral or a Short-Term Deferral. The
Participant shall elect and designate his or her deferral period as either a
Long-Term Deferral or a Short-Term Deferral in the Election and Participation
Agreement filed by the Participant with the Committee for a Plan Year.

(c)
Early Separation from Service. Notwithstanding the foregoing or any Specified
Time or form of payment elected by a Participant in his/her Election or
otherwise elected and specified by the Corporation pursuant to Plan, or in any
allowed Subsequent Election, in the event the Participant has an Early
Separation from Service the Participant’s Plan Benefit shall be paid and
distributed to the Participant in a single lump sum payment at the Participant’s
Early Separation from Service Time of Distribution, except for Short-Term
Deferral installment payments that have already commenced, as described and
provided in Section 7.7 of the Plan. The time and form of payment in event of an
Early Separation from Service is determined and specified by the Corporation
under the Plan, and a Participant may not change or modify such time and form of
payment, and may not elect otherwise by his/her Election or any Subsequent
Election.

(d)
The Investment Return and/or any other actual, notional or deemed earnings
credited to a Participant’s Account pursuant to this Plan with respect to any
Deferred Compensation by an Election of a Participant or the Corporation shall
be paid at the same time and in the same form of payment as the Participant has
elected in his/her Election for such Deferred Compensation, and no separate
election or time or form of payment shall be allowed or occur with respect to
the Investment Return or other earnings credited.

4.3General Requirements for All Elections
Notwithstanding anything to the contrary expressed or, implied herein, the
following requirements stated in this Section 4.3 shall apply to the Plan and to
all Elections by Participants under the Plan.
(a)
Time of Election. The deferral of Compensation for services performed by a
Participant may be deferred by Election only if the Election to defer
compensation payable with respect to services performed by the Participant in
the immediately



12



--------------------------------------------------------------------------------




following year is made and becomes irrevocable not later than the close of the
Plan Year (December 31), or such other time as is provided for in Treasury
Regulations issued under Code section 409A. Each Election to defer Compensation
shall be made not later than the close of the Participant’s taxable year
preceding the service year. Provided, that in the case of the first year in
which a Participant is eligible to participate in the Plan, such Election may be
made with respect to services to be performed subsequent to the Election within
thirty (30) days after the date the Participant becomes eligible to the
participate in the Plan. Provided, further, in the case of any Performance-Based
Compensation based on services performed over a period of at least twelve (12)
months, such Election may be made on or before the date that is six (6) months
before the end of the performance period, provided that the Participant performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date an
Election is made, and in no event may such an Election to defer
Performance-Based Compensation be made after such Performance-Based Compensation
has become readily ascertainable.
(b)
Time and Form of Payment. Every Election to defer compensation shall include an
election as to the Specified Time and form of payment and distribution of the
Compensation deferred.

4.4Subsequent Elections
(a)
General. Any Subsequent Election that is made under the Plan to elect a delay in
a payment or a change in the form of payment of compensation deferred by an
Election under the Plan, shall not take effect until at least twelve (12) months
after the date on which it is made. In the case of a Subsequent Election related
to a payment to be made upon Separation from Service of a Participant, at a
Specified Time or pursuant to a Fixed Schedule, or upon a Change in Ownership or
Control, the first payment with respect to which Subsequent Election is made
shall be deferred for a period of not less than five (5) years from the date
such payment would otherwise have been made, and any such Subsequent Election
related to a payment at a Specified Time or pursuant to a Fixed Schedule may not
be made less than twelve (12) months prior to the date of the first scheduled
payment to which it relates. No Subsequent Election that does not comply with
the provisions of Code section 409A and Treasury Regulations shall be allowed to
be made under the Plan.

(b)
A Participant by or for whom an Election to defer compensation has been made
under the Plan may make a Subsequent Election to change the time of payment of
such deferred compensation by written instrument filed with the Committee in
such form as it may prescribe at least twelve months (12) prior to the date of
the first scheduled payment to which it relates.

(c)
A Participant who has not made any prior Subsequent Election to change the
Normal Specified Time of Distribution of deferred compensation under the Plan
provided for in the Election shall be allowed to make a Subsequent Election
applicable to such Normal Specified Time of Distribution in accordance with this
Section 4.4 and the other provisions of the Plan.

(d)
A Participant who has made a prior Subsequent Election of a Subsequent Election
Specified Time of Distribution of Deferred Compensation under the Plan shall be



13



--------------------------------------------------------------------------------




allowed to make another Subsequent Election applicable to such Subsequent
Election Specified Time of Distribution in accordance with this Section 4.4 and
other provisions of the Plan.
(e)
A Participant shall not be authorized to make changes between Long-Term and
Short-Term Deferrals elected or provided for in an Election by making a
Subsequent Election.

(f)
The Committee shall be authorized to administer, construe and interpret the
foregoing provisions and the Plan with respect to all Subsequent Elections to
assure compliance with the intent thereof and the requirements of the Plan and
of Code section 409A and Treasury Regulations.

(g)
Notwithstanding the foregoing provisions, the Committee, in its sole discretion,
shall be authorized to determine, from time to time and/or in the particular
case of any one or more Participants, that a Subsequent Election not be allowed
to be made to change the time of payment of deferred compensation under the
Plan.

4.5Crediting Deferred Base Salary and Bonus
The amount of Base Salary that a Participant elects to defer pursuant to an
Election of the Participant under the Plan shall be credited by the Employer to
the Participant’s Account monthly. The amount of Bonus that a Participant elects
to defer pursuant to an Election of the Participant under the Plan shall be
credited by the Employer to the Participant’s Account at the time the Bonus
would otherwise be paid or payable to the Participant under the Incentive Plan
pursuant to which such Bonus is paid or payable.
4.6FICA and Other Taxes
For each Plan Year during which a Participant has deferrals, the Participant’s
Employer shall, in a manner determined by the Employer, withhold the
Participant’s share of FICA and other required employment or state, local, and
foreign taxes on deferrals from that portion of the Participant’s Base Salary or
Bonus, and in the event of any Matching Contributions, Profit Sharing Plan
Excess Amounts, Retirement Plan Covered Compensation Excess Amounts and
Supplemental Credit Amounts, the Participant’s compensation generally, that is
not deferred. To the extent permitted by Code section 409A, the Committee may
reduce a Participant’s deferrals to the extent necessary to pay FICA and other
employment, state, local and foreign taxes.
ARTICLE V.
EMPLOYER CONTRIBUTIONS


5.1General
(a)
Employer Contributions. There shall be credited to the Account of a Participant
the Employer contributions (except the Retirement Plan Excess Amount) that apply
to such Participant for the Plan Year by reason or and based upon his/her
participation during the Plan Year in one or more qualified defined contribution
plans or defined benefit plans of the Corporation, as more particularly
described and provided for in this Article V, including the 401(k) Plan, Profit
Sharing Plan and Retirement Plan.

(b)
Supplemental Credit Amount. There shall be credited to the Account of a
Participant Supplemental Credit Amounts that apply to such Participant for the
Plan Year by reason or and based upon his/her entitlement thereto during the
Plan Year as specified in the written authorization and direction of the
deferral and credit thereof by the Corporation.



14



--------------------------------------------------------------------------------




A Participant shall be entitled to have credited to his/her Account such
Supplemental Credit Amounts to the extent provided for in such authorization.
5.2Matching Contribution
(a)
The Employer shall provide and credit a Matching Contribution under this Plan
with respect to each Participant eligible to be allocated matching contributions
under the 401(k) Plan and this Plan.; except that the Committee may, in its
discretion, prior to any Plan Year, make a determination not to provide for the
crediting of Matching Contributions for that Plan Year.

(b)
The Matching Contribution under the Plan for each Participant under this Section
5.2, above, shall be credited by the Employer no later than ninety (90) days
after the end of the Plan Year that includes the time that the related matching
contributions are made under the 401(k) Plan. The Matching Contribution shall be
payable at the same Specified Time and in the same form of payment as the
Long-Term Deferrals of and for the Participant for that Plan Year.

5.3Profit Sharing Plan Excess Amount
(a)
The Employer shall provide and credit a Profit Sharing Plan Excess Amount under
this Plan with respect to each Participant eligible to be allocated
contributions under the Profit Sharing Plan; except that the Committee may,
prior to any Plan Year, make a determination not to provide for the crediting of
Profit Sharing Plan Excess Amounts for that Plan Year.

(b)
The Profit Sharing Plan Excess Amount under the Plan for each Participant under
this Section 5.3, shall be credited by the Employer as soon as practicable after
the time the related contributions and allocations are made under the Profit
Sharing Plan, and no later than ninety (90) days after the end of the Plan Year
that includes the time that the related contributions and allocations are made
under the Profit Sharing Plan. The Profit Sharing Plan Excess Amount shall be
payable at the same Specified Time and in the same form of payment as the
Long-Term Deferrals of and for the Participant for that Plan Year.

5.4Retirement Plan Covered Compensation Excess Amount
(a)
The Employer shall provide and credit a Retirement Plan Covered Compensation
Excess Amount under this Plan for each Participant eligible to participate in
the Retirement Plan, and not participating in the ONE Gas, Inc. Supplemental
Executive Retirement Plan; except that the Committee may, in its discretion,
prior to any Plan Year, make a determination not to provide for the election and
crediting of Retirement Plan Covered Compensation Excess Amounts for that Plan
Year.

(b)
The Retirement Plan Covered Compensation Excess Amount under the Plan for a
Participant under this Section 5.4 shall be credited by the Employer as soon as
practicable after the time the related accruals and contributions are made under
the Profit Sharing Plan, and no later than ninety (90) days after the end of the
Plan Year that includes the time that the related contributions and allocations
are made under the Profit Sharing Plan. The Retirement Plan Covered Compensation
Excess Amount



15



--------------------------------------------------------------------------------




shall be payable at the same Specified Time and in the same form of payment as
the Long‑Term Deferrals of and for the Participant for that Plan Year.
5.5Supplemental Credit Amount
(a)
The Committee may elect to have a Supplemental Credit Amount credited to the
Account of a Participant with respect to a Plan Year. A Supplemental Credit
Amount shall be established and deferred by irrevocable designation of the time
and form of payment by the Corporation, by the written action and election of
the Committee or its designee, which shall be made no later than the later of
the time the Participant becomes entitled to the amount thereof by such
designation, or if later, the time the Participant would be required to make an
election if the Participant were provided such election. The Corporation by this
Plan designates that each such Supplemental Credit Amount designated by it in a
Plan Year shall be deferred for the same period, and be payable at the same
Specified Time and in the same form of payment as the Long-Term Deferrals of and
for a Participant for that Plan Year. A Participant shall have no right or
opportunity to make any election with respect to the amount, deferral and the
time and form of payment of a Supplemental Credit Amount.

(b)
The Supplemental Credit Amount under the Plan for a Participant under this
Section 5.5 shall be credited by the Employer as soon as practicable after the
beginning of the Plan Year for which an election is made, and no later than
ninety (90) days after the end of the Plan Year.

5.6Retirement Plan Excess Amount
Retirement Plan Excess Amounts deferred under this Plan are separately provided
for and made payable under the Plan pursuant to and in accordance with Section
7.13 of the Plan.
ARTICLE VI.
BENEFIT ACOUNTS


6.1Determination of Account
As of each Determination Date, a Participant’s Account shall consist of the
balance of the Participant’s Account as of the immediately preceding
Determination Date, plus the Participant’s Deferred Compensation credited
pursuant to Article IV and Article V since the immediately preceding
Determination Date, plus investment return credited as of such Determination
Date pursuant to Section 6.2, minus the aggregate amount of distributions, if
any, made from such Account since the immediately preceding Determination Date.
6.2Crediting of Investment Return; Other Items to Participant Accounts
The Account of each Participant shall be periodically credited and increased, or
debited and reduced, as the case may be, by the amount of investment return
specified under Section 6.3. The Account of each Participant shall also be
debited and credited for any deemed purchases or sales of, or other deemed
transactions involving securities provided for under the Plan. The Account shall
be so credited and debited not less frequently than monthly in the manner
established and determined from time to time by the Committee, in its sole
discretion. The manner in which the Committee determines that a Participant’s
Account shall be so debited or credited shall be described in written rules or
procedures which shall be stated from time to time by a written description
thereof which shall be attached to this Plan as Exhibit “D,” and furnished to
the Participants in the Plan.


16



--------------------------------------------------------------------------------




6.3Investment Return; Designated Deemed Investment
The Investment Return shall be determined in the manner specified in Exhibit “C”
attached hereto.
To the extent the Investment Return specified in Exhibit “C” attached hereto,
applied to a Participant’s deferrals includes a rate that is to be determined
from deemed investment of such Participant’s Account in investment options
specified therein, the Committee shall prescribe the manner and form in which a
Participant may designate the deemed investment of deferrals and other amounts
in his or her Account. A Participant will be allowed to change such designation
of deemed investment monthly or with such other frequency as specified by the
Committee, in its sole discretion. Provided, that notwithstanding anything to
the contrary stated or implied by the Plan, including all Exhibits thereto, the
use, reference to or consideration of any such deemed investments made by the
Committee or Plan, or designated by Participants, the Committee and the
Corporation shall not be obligated to make or cause to be made any particular
type or form of investment with respect to the funding or payment of the Plan
Benefits or Accounts of Participants under the Plan, and no Participant shall
have the right to direct or in any manner control any actual investments, if
any, made by the Employer or any other person for purposes of providing funds
for paying liabilities of the Employer for benefits or otherwise under the Plan.
No Participant shall have any ownership or beneficial interest in any such
actual investments made by the Employer.
6.4Statement of Account
The Committee shall provide to each Participant a statement each calendar
quarter setting forth the balance or balances of such Participant’s Account
which have attributed an Investment Return as of the end of the calendar quarter
showing all adjustments made thereto during such calendar quarter.
6.5Vesting of Participant Accounts
Except as provided in Sections 10.1 and 10.2, below, a Participant shall be one
hundred percent (100%) vested in his or her Account, at all times; provided that
the vesting of a Participant’s Retirement Plan Excess Amount shall be determined
in like manner as the vesting of the Participant’s accrued benefit under the
Retirement Plan.
ARTICLE VII.
PAYMENT OF BENEFITS


7.1Requirements for Distributions and Payments
Notwithstanding anything to the contrary expressed or implied herein, the
following requirements stated in this Section 7.1 shall apply to the Plan, to
all Elections or Subsequent Elections made by Participants under the Plan, and
to all distributions and payments made pursuant to the Plan.
(a)
Any Compensation deferred under the Plan shall not be distributed earlier than
(1) Separation from Service of the Participant, (2) the date the Participant
becomes Disabled, (3) death of the Participant, (4) a Specified Time (or
pursuant to a Fixed Schedule) specified under the Plan at the date of deferral
of such Compensation, (5) a Change in Ownership or Control, or (6) the
occurrence of an Unforeseeable Emergency.

(b)
Notwithstanding the foregoing, if a Participant becomes entitled to a
distribution on account of the Participant’s Separation from Service and is a
Specified Employee on the date of the Separation from Service, no distribution
shall be made before the date



17



--------------------------------------------------------------------------------




which is six (6) months after the date of the Participant’s Separation from
Service, or, if earlier, the date of death of such Participant.
(c)
No acceleration of the time or schedule of any distribution or payment under the
Plan shall be permitted or allowed, except to the extent provided in Treasury
Regulations issued under Code Section 409A.

(d)
A Participant may elect to change the time of commencement or change the form of
payment of Compensation deferred under the Plan by filing a Subsequent Election
in accordance with Section 4.4 and rules, procedures and forms as may be
specified from time to time by the Committee.

(e)
In the event an amount becomes payable under the terms of this Plan and a
Participant does not have a valid distribution election in place specifying the
form of payment of any amount payable under this Plan, payment shall be made in
the form of a lump sum.

7.2Payment of Plan Benefit; Long-Term Deferrals
Subject to the requirements stated in Section 7.1, above, and Section 7.7 below,
a Long-Term Deferral of Deferred Compensation shall be paid and distributed to
the Participant at the Normal Specified Time of Distribution elected by a
Participant (the Participant’s Separation from Service after attaining fifty
(50) years of age and the completion of five (5) Years of Service with the
Corporation). The Employer shall pay to the Participant the Plan Benefit in the
form of payment specified and elected in the Participant’s Election and
Participation Agreement pursuant to Section 7.5.
7.3Payment of Plan Benefit; Short-Term Deferrals
Subject to the requirements stated in Section 7.1, above, and Section 7.7 below,
a Short-Term Deferral of Compensation elected by a Participant shall be paid and
distributed to a Participant at the Specified Time or pursuant to the Fixed
Schedule designated and elected by the Participant in his or her Election and
Participation Agreement. The Employer shall pay to the Participant the Plan
Benefit in the form of benefit specified and elected in the Participant’s
Election pursuant to Section 7.5; provided, that no part of a Short-Term
Deferral may be paid prior to five (5) years following the Participant’s
Election thereof.
7.4Specified Employee Six (6) Month Required Delay in Distribution and Payment
In the case of any Participant who is a Specified Employee as of the date of a
Separation from Service, distribution and payments of any deferred compensation
and Plan Benefit may not be made before the date that is six (6) months after
the date of Separation from Service (or, if earlier than the end of the
six-month period, the date of death of the Specified Employee). For this
purpose, a Participant who is not a Specified Employee as of the date of a
Separation from Service will not be treated as subject to this requirement even
if the Participant would have become a Specified Employee if the Participant had
continued to provide services through the next Specified Employee Effective
Date; and a Participant who is treated as a Specified Employee as of the date of
a Separation from Service will be subject to this requirement even if the
Participant would not have been treated as a Specified Employee after the next
Specified Employee Effective Date had the Specified Employee continued in
employment with the Corporation through the next Specified Employee Effective
Date. The required delay in payment is met if payments to which a Specified
Employee would otherwise be entitled during the first six (6) months following
the date of Separation from Service are accumulated and paid on the first day of
the seventh month following the date of Separation from Service,


18



--------------------------------------------------------------------------------




or if each payment to which a Specified Employee is otherwise entitled upon a
Separation from Service is delayed by six (6) months. The Committee shall have
and retain discretion to choose which method will be implemented, provided that
no direct or indirect election as to the method may be provided to the
Participant. For an affected Specified Employee, a date upon which the Committee
or the Corporation designates that the payment will be made after the six-month
delay is treated as a fixed payment date for purposes of the other requirements
of the Plan once the Separation from Service has occurred.
7.5Form of Distribution and Payment
The Plan Benefit payable to a Participant for Deferred Compensation shall be
distributed and paid in one of the following forms, as elected by the
Participant in and at the time of his or her Election.
(a)
For Participants who elect a Long-Term Deferral, the Plan Benefit shall be
distributed and paid in one of the following elected forms elected by the
Participant in such Election:

(1)
In annual payments of the vested Account balance, on and after the payment
commencement date over a period of either five (5) or fifteen (15) years
(together, in the case of each annual payment, with Investment Return thereon
credited after the payment commencement date pursuant to Section 6.2), with the
amount of each such annual payment to be determined by multiplying the remaining
principal amount and undistributed income in the Participant’s Account by a
fraction, the numerator of which is one (1) and the denominator of which shall
be the number of remaining annual payments, including the payment then being
calculated; or

(2)
A lump sum.

(b)
For Participants who elect a Short-Term Deferral, the Plan Benefit shall be
distributed and paid in one of the following forms elected by the Participant in
such Election:

(1)
Annual payments of a fixed amount which shall amortize the vested Account
balance, on and after the payment commencement date over a period of two (2) to
four (4) years (together, in the case of each annual payments with Investment
Return thereon credited after the payment commencement date pursuant to Section
6.2), with the amount of each such annual payment to be determined by
multiplying the remaining principal amount and undistributed income in the
Participant’s Account by a fraction, the numerator of which is one (1) and the
denominator of which shall be the number of remaining annual payments, including
the payment then being calculated; or

(2)
A lump sum.

(c)
For any Participant who has an Early Separation from Service, the Plan Benefit
shall be distributed in a single lump sum payment, except for Short-Term
Deferral installment payments that have already commenced, as provided for in
Section 7.7 below.

7.6Distribution and Payment for Subsequent Elections


19



--------------------------------------------------------------------------------




If a Subsequent Election is made pursuant to the Plan, the payment and
distribution shall be made at the Subsequent Election Specified Time of
Distribution that is elected and determined in and by such Subsequent Election.
7.7Distribution and Payment for Early Separation from Service
Subject to the requirements stated in Section 7.1, above, and notwithstanding
the foregoing provisions in Sections 7.2 and 7.3, a Long-Term Deferral and/or
Short-Term Deferral shall be paid and distributed to a Participant upon his/her
Early Separation from Service. The Employer shall pay to the Participant his/her
Plan Benefit in a single lump sum payment equal to the balance of the
Participant’s Account determined pursuant to Article VI. This lump sum payment
shall be made notwithstanding any other period or time of payment that has been
elected by the Participant. Provided, that any installment payments of a
Short-Term Deferral to the Participant that have commenced and not been
completed at such time shall continue to be paid in accordance with the existing
schedule of payments.
7.8Distribution and Payment of Plan Benefit Upon Disability
(a)
Subject to the requirements stated in Section 7.1, above, if a Participant
becomes Disabled, the Participant’s Account shall be paid to the Participant, or
the Participant’s personal representative, upon the date the Participant is
determined by the Committee to be Disabled. The Participant’s Account shall be
distributed in accordance with the Participant’s Long-Term Deferral and
Short-Term Deferral Elections if the Participant has attained the age of fifty
(50) years and completed five (5) Years of Service with the Corporation upon the
date the Participant is determined Disabled. If the Participant has not attained
the age of fifty (50) years and completed five (5) Years of Service with the
Corporation as of the date the Participant is determined to be Disabled, the
Participant’s Account shall be paid in a lump sum. Notwithstanding the
foregoing, any installment payments of a Short- Term Deferral to the Participant
that have commenced and not been completed at such time shall continue to be
paid in accordance with the existing schedule of payments.

(b)
Notwithstanding any other provisions of the Plan, if a Participant becomes
disabled, the Committee may, in its sole discretion, cancel the Participant’s
deferral Election with respect to amounts to be deferred on or after the
cancellation, by the end of the year during which the Participant becomes
disabled, or if later, the 15th day of the third month following the date the
Participant becomes disabled. For purposes of this Section 7.8(b), a Participant
shall be disabled if the Participant is suffering from any medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, if such impairment can be expected to result in death or can
be expected to last for a continuous period of not less than six (6) months. The
Participant may elect to defer amounts for the Plan Year following his return to
employment and for every Plan Year thereafter while an Eligible Employee,
provided the Participant’s deferral election complies with all the requirements
of the Plan.

7.9Distribution and Payment of Plan Benefit Upon Death
Subject to the requirements stated in Section 7.1, above, upon the death of a
Participant the Participant’s Account shall be paid to the Participant’s
Beneficiary. If the Participant has elected Long-Term Deferral, the Plan Benefit
shall be paid to the Beneficiary over the time period elected by the Participant
commencing


20



--------------------------------------------------------------------------------




as soon as practicable after the time of death of the Participant. If the
Participant has elected a Short-Term Deferral, the Plan Benefit shall be paid to
the Beneficiary in a single lump sum payment. However, the Retirement Plan
Excess Amount will be paid to the same beneficiary as the Retirement Plan
benefit.
7.10Payment of Deferrals for Unforeseeable Emergency
Subject to the requirements stated in Section 7.1, above, a Participant may
submit a written request for a distribution on account of an Unforeseeable
Emergency. Upon approval by the Committee of a Participant’s request, the
Participant’s Account, or that portion of the Participant’s Account deemed
necessary by the Committee to satisfy the Unforeseeable Emergency (determined in
a manner consistent with Code section 409A) plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, will be distributed in a
single lump sum payment. In addition, the Participant must continue to defer
Compensation subsequent to such distribution in accordance with the
Participant’s Election and will not be permitted to elect to defer Compensation
attributable to the calendar year subsequent to the calendar year of the
distribution. The Committee shall have the sole discretion as to whether such
distribution shall be made, and its determination shall be final and conclusive.
In making its determinations, the Committee shall follow a uniform and
nondiscriminatory practice.
7.11Commencement of Distributions and Payments
(a)
Subject to the requirements stated in Section 7.1, above, and except as
otherwise provided in Section 7.2, the commencement of payments under Sections
7.2 through 7.4 shall begin at the time specified by the Participant in his or
her Election and Participation Agreement consistent with the terms and
provisions of the Plan or Subsequent Election, and distributions required upon
distribution events described in Sections 7.7 through 7.10 shall commence at the
time provided in the Plan or Subsequent Election (if applicable).

(b)
Except as otherwise expressly specified in the Plan, a distribution or payment
shall be treated as made upon the date specified under the Plan if the payment
is made at such date or a later date within the same taxable year of the
Participant or, if later, by the 15th day of the third calendar month following
the date specified under the Plan and the Participant is not permitted, directly
or indirectly, to designate the taxable year of the payment. In addition, a
distribution or payment shall be treated as made upon the date specified under
the Plan and shall not treated as an accelerated payment if the payment is made
no earlier than thirty (30) days before the designated payment date and the
Participant is not permitted, directly or indirectly to designate the taxable
year of the payment. For purposes of this paragraph, if the date specified is
only a designated taxable year of the Participant, or a period of time during
such a taxable year, the date specified under the Plan is treated as the first
day of such taxable year or the first day of the period of time during such
taxable year, as applicable. If calculation of the amount of the distribution or
payment is not administratively practicable due to events beyond the control of
the Participant (or Participant’s beneficiary), the distribution or payment will
be treated as made upon the date specified under the Plan if the distribution or
payment is made during the first taxable year of the Participant in which the
calculation of the amount of the distribution or payment is administratively
practicable. For purposes of this section, the inability of a Corporation to
calculate the amount or timing of a distribution or payment due to a failure of
a Participant (or Participant’s beneficiary) to provide reasonably available
information necessary to



21



--------------------------------------------------------------------------------




make such calculation does not constitute an event beyond the control of the
Participant.
(c)
If a Participant elects to receive distributions in annual installments, the
Participant’s Account or portion thereof will be paid in substantially equal
annual installments in consecutive years over the period elected by the
Participant. During the Plan Year in which distributions commence, the
Participant will receive the first installment commencing as described in
Section 7.11(a) and each subsequent annual installments shall be paid in the
year in which it is due after the first day of the month following the
anniversary date of the commencement date. Any installment distribution that
complies with Section 7.11(b) shall be deemed for all purposes to comply with
the Plan requirements regarding the time and form of distributions.

7.12No Acceleration of Distribution and Payment
(a)
No acceleration of the time or schedule of any payment or amount scheduled to be
paid pursuant to the terms of the Plan shall be allowed, and no such accelerated
payment may be made whether or not provided for under the expressed or implied
terms of such Plan. Provided, that there may be an acceleration of a payment in
accordance with the express provisions allowing the same under the Treasury
regulations issued under Code Section 409A or the Committee may have discretion
to permit such acceleration to be made consistent with the regulations.
Provided, that a Participant shall have no discretion with respect to whether a
payment will be accelerated, and the Corporation or Committee shall not provide
a Participant a direct or indirect election as to whether the Corporation’s or
Committee’s discretion to accelerate a payment will be exercised, even if such
acceleration would be permitted under the regulations.

(b)
The Committee may liquidate the Participants’ interest under the plan in a
single lump sum if the amount payable is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B), provided the payment represents the
complete liquidation of the Participant’s interest in the plan, including all
agreements, methods, programs, or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under the Treasury regulations issued
under Code Section 409A. For purposes of this paragraph, plan shall be defined
in accordance with the plan aggregation rules under Treasury regulation
1.409-1(c)(2). Consequently, multiple plans may exist with respect to a
Participant’s Plan Benefit under this paragraph.

7.13Retirement Plan Excess Amount
Subject to the requirements stated in Section 7.1, above, the Corporation shall
pay to a Participant or his or her survivor Beneficiary, as the case may be, a
Retirement Plan Excess Amount credited for the Participant by the Corporation
that shall be equal to the amount by which such Participant’s retirement benefit
under the Retirement Plan is reduced by reason of the deferred Compensation
elected by the Participant under the Plan not being taken into account in the
calculation of such Participant’s retirement benefit under the Retirement Plan,
but only if such deferred Compensation is not taken into account in determining
a retirement benefit or payment payable to such Participant under the ONE Gas,
Inc., Supplemental Executive Retirement Plan (SERP), nor under any other plan,
arrangement or agreement of the Corporation other than this Plan.


22



--------------------------------------------------------------------------------




The Retirement Plan Excess Amount payable to a Participant, or his or her
Beneficiary, under this Section 7.13 shall be paid commencing at the date of the
Participant’s Normal Specified Time of Distribution under this Plan and the
amount thereof shall be calculated pursuant to the Retirement Plan benefit
formula in the manner it would be calculated if the Participant commenced
payment of his/her Retirement Plan benefits at that time. However, if
Participant is a SERP participant, the time and form of payment of the
Participant’s Retirement Plan Excess Amount under this Plan shall be the time
and form of payment that the Participant has made or makes under the SERP as to
the time and form of payment of his/her benefits under the SERP; provided that
such election under the SERP shall be considered an election by the Participant
under this Plan that is subject to application of all pertinent requirements,
restrictions and limitations of this Plan with respect to the time of making and
effect of an Election or Subsequent Election, and/or the prohibition of an
acceleration of payment of the Retirement Plan Excess Amount; and provided
further, that to the extent that such an election would not comply with any of
such requirements, restrictions or limitations, the time of payment shall be the
Normal Specified Time of Distribution. The Retirement Plan Excess Amount shall
be paid in the form of a 50% joint and survivor annuity, as defined in the
Retirement Plan, if the Participant is married at the time of the Corporation’s
Election to credit the Participant’s Account with a Retirement Plan Excess
Amount, and shall be paid in the form of a single (straight) life annuity, as
defined in the Retirement Plan, if the Participant is single at the time of the
Corporation’s Election. The form of payment can be changed by Participant prior
to commencement to another actuarially equivalent form of monthly annuity.
ARTICLE VIII.
BENEFICIARY DESIGNATION


8.1Beneficiary Designation
Each Participant shall have the right, at any time, to designate any person or
persons as his or her Beneficiary to whom payment under the Plan shall be made
in the event of the Participant’s death prior to complete distribution to the
Participant of his or her Account; provided, that the Retirement Plan Excess
Amount shall be paid to the Participant’s beneficiary for Retirement Plan
benefits. Any Beneficiary designation shall be made in a written instrument
provided by the Committee. All Beneficiary designations must be filed with the
Corporation and shall be effective only when received in writing by the
Corporation.
8.2Amendments
Any Beneficiary designation may be changed by a Participant by the filing of a
new Beneficiary designation, which will cancel all the Participant’s prior
Beneficiary designations filed with the Committee.
8.3No Designation
If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then the Participant’s
designated Beneficiary shall be deemed to be the Participant’s estate.
8.4Effect of Payment
Payment to a Participant’s Beneficiary (or, upon the death of a primary
Beneficiary, to the contingent Beneficiary or, if none, to the Participant’s
estate) shall completely discharge the Employer’s obligations under the Plan.


23



--------------------------------------------------------------------------------




ARTICLE IX.
ADMINISTRATION


9.1Plan Committee; Authority and Duties
(a)
The Plan shall be administered by the Committee, which shall consist of not less
than three (3) members, appointed from time to time by the Board to serve at the
pleasure of the Board.

(b)
Notwithstanding anything to the contrary expressed or implied herein, no member
of the Committee shall have any right or authority to act, vote or decide upon
any matter relating solely to such member under the Plan, or to act, vote upon
or decide any issue or case in which such member’s individual right to receive
any Compensation under the Plan is particularly involved, or to take any action
that would change or accelerate the deferral or payment of Compensation or
benefits to such member in a manner or at a time not provided for under the
Plan. In any case in which a member of the Committee is so disqualified to act
and the remaining members cannot agree, or in any case where a majority or all
of the members of the Committee are so disqualified, the Board (or a separate
subset thereof) shall appoint a substitute member or members of the Committee to
exercise all powers of the disqualified member or members concerning the matter
involved, or in the alternative the Board (or a separate subset thereof) may, in
its discretion, assume authority to act upon and decide the issues and case
involved, with any such action and decision by it to be final and binding with
respect to the Plan, Participants or other persons involved.

The Committee and its members shall have no discretion to allow or cause
distribution or payment of the Account or any deferred compensation to any
Participant at a time or in a form or manner that is not in accordance with the
terms and provisions of the Plan, including the requirements of Section 7.1,
above, and the requirements of Code Section 409A.
(c)
The Committee shall supervise the administration and operation of the Plan, may
from time to time adopt rules and procedures governing the Plan and shall have
authority to give interpretive rulings with respect to the Plan. The Committee
shall have such other powers and duties as are specified in this Plan as the
same may from time to time be constituted, and not in limitation but in
amplification of the foregoing, the Committee shall have power, in its
discretion to the exclusion of all other persons, to interpret the provisions of
this instrument, to decide any disputes which may arise hereunder; to construe
and determine the effect of Participant Agreements, Elections, beneficiary
designations, and other actions and documents; to determine, in its discretion,
all questions that shall arise under the Plan, including questions as to the
rights of Employees to become Participants, as to the rights of Participants,
any Beneficiary or other person with respect to the Plan, and including
questions submitted by the trustee of a Trust created under Section 11.2 on all
matters necessary for it properly to discharge its duties, powers, and
obligations; to employ legal counsel, accountants, consultants and agents; to
establish and modify such rules, procedures and regulations for carrying out the
provisions of the Plan not inconsistent with the terms and provisions hereof, as
the Committee, in its discretion, may determine; and in all things and respects
whatsoever, without limitation, to direct the administration



24



--------------------------------------------------------------------------------




of the Plan and any such Trust with the trustee being subject to the direction
of the Committee.
(d)
The Committee may supply any omission or reconcile any inconsistency in this
instrument in such manner and to such extent as it shall deem expedient to carry
the same into effect and it shall be the sole and final judge of such
expediency.

(e)
The Committee may adopt such rules and regulations with respect to the signature
by an Employee, Participant and/or Beneficiary as to any agreements, Elections
or other papers to be signed by Employees or Participants or Beneficiaries and
similar matters as the Committee shall determine in view of the laws of any
state or states.

(f)
The Committee shall maintain or cause to be maintained complete and adequate
records pertaining to the Plan, including but not limited to the Accounts of
Participants, all matters involving any Trust of the Plan, and all other records
which the Committee in its discretion determines are necessary or desirable in
the administration of the Plan.

(g)
Any act which the Plan authorizes or requires the Committee to do may be done by
a majority of the then members of the Committee. The action of such majority of
the members expressed either by a vote at a meeting or in writing without a
meeting, shall constitute the action of the Committee and shall have the same
effect for all purposes as if assented to by all of the members of the Committee
at the time in office, provided, however, that the Committee may, in specific
instances, authorize one (1) of its members to act for the Committee when and if
it is found desirable and convenient to do so.

9.2Delegation; Agents
The Committee may, at its discretion, delegate discretionary authority for
day-to-day administration of the Plan to the Corporation’s Benefits Committee or
its authorized representatives pursuant to a duly adopted resolution or a
memorandum of action signed by all members of the Committee or approved via
electronic transmission. All actions taken by the Corporation’s Benefits
Committee or its authorized representative shall have the same legal effect and
shall be entitled to the same deference as if taken by the Committee itself. In
addition, the Committee or its delegate may, from time to time, employ other
agents and delegate to them such administrative duties as it sees fit, and may
from time to time consult with counsel who may be counsel to the Corporation.
9.3Binding Effect of Decisions
Any decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan shall be final and binding upon all persons having any interest in the
Plan.
9.4Indemnity of Committee
The Corporation shall indemnify and hold harmless the members of the Committee
and their agents duly appointed under Section 9.2 against any and all claims,
loss, damage, expense or liability arising from any action or failure to act
with respect to the Plan, except in the case of gross negligence or willful
misconduct by any such member or agent of the Committee.
ARTICLE X.


25



--------------------------------------------------------------------------------




AMENDMENT AND TERMINATION OF PLAN


10.1Amendment
(a)
The Corporation, on behalf of itself and of each Subsidiary may by action of the
Board at any time amend, modify, suspend or reinstate any or all of the
provisions of the Plan, except that no such amendment, modification, suspension
or reinstatement may adversely affect any Participant’s Account, as it existed
as of the day before the effective date of such amendment, modification,
suspension or reinstatement, without such Participant’s prior written consent.

(b)
The Plan may also be so amended or modified by resolution of the Committee or by
the Committee executing a written instrument containing such amendment or
modification (pursuant to authority which has been duly delegated to the
Committee by the Board and is hereby acknowledged and recognized); provided,
that no amendment or modification of the Plan to increase any compensation of or
benefits provided to Participants under the Plan, and no termination of the Plan
shall be made unless such amendment or modification, or termination, is
authorized pursuant to a resolution duly adopted by the Board. Any action by
resolution or a written instrument by the Committee shall be presumed to be
effective without necessity of further action or approval of the Board. In the
event any issue should arise with respect to respective authority of the
Committee, or of the Board, and amendments or modifications of the Plan made by
them that are or appear to be inconsistent, final authority shall be reserved to
and exercisable by the Board and its action to amend or modify the Plan shall
take precedence.

10.2Termination
The Corporation, on behalf of itself and of each Subsidiary, in its sole
discretion, may by action pursuant to a resolution adopted by the Board
terminate this Plan at any time and for any reason, with or without prior
notice. Upon termination of the Plan, the Committee shall take those actions
necessary to administer any Participant Accounts existing prior to the effective
date of such termination; provided, however, that a termination of the Plan
shall not adversely affect the value of a Participant’s Account or the crediting
of investment return under Section 6.2 without the Participant’s prior written
consent.
ARTICLE XI.
PLAN EFFECT, LIMITATIONS, MISCELLANEOUS PROVISIONS


11.1Nature of Employer Obligation; Funding
Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or claim in any property or assets of the
Employer. The Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Employer to pay money in the future.
11.2Trusts; Transfers of Assets, Property
(a)
Notwithstanding the foregoing, in the event of a Change in Ownership or Control,
the Corporation shall create an irrevocable Trust, or before such time the
Corporation may create an irrevocable or revocable Trust, to hold funds to be
used in payment of the obligations of Employers under the Plan.



26



--------------------------------------------------------------------------------




(b)
Notwithstanding anything otherwise expressed or implied herein, in the case of
any assets set aside (directly or indirectly) in a such a Trust (or other
arrangement determined by Treasury Regulations or otherwise pursuant to Code
Section 409A) for purposes of paying deferred compensation under the Plan, no
such assets (or such a Trust or other arrangement) shall ever be located or
transferred outside the United States.

(c)
In the event of a Change in Ownership or Control or prior thereto, the Employers
shall fund such Trust in an amount equal to not less than the total value of the
Participants’ Accounts under the Plan as of the Determination Date immediately
preceding the Change in Ownership or Control, provided that any funds contained
therein shall remain liable for the claims of the general creditors of the
respective Employers.

(d)
Pursuant to this Section 11.2, the Corporation may, without further reference to
or action by any Employee, Participant, or any Beneficiary from time to time
enter into such further agreements with a trustee or other parties, and make
such amendments to said trust agreement or such further agreements, as the
Corporation may deem necessary or desirable to carry out the Plan; from time to
time designate successor trustees of such a Trust; and from time to time take
such other steps and execute such other instruments as the Corporation may deem
necessary or desirable to carry out the Plan. The Committee shall advise the
trustee of any such Trust in writing with respect to all Plan Benefits which
become payable under the terms of the Plan and shall direct the trustee to pay
such Plan Benefits from the respective Participants’ Accounts, and the Committee
shall have authority to otherwise deal with and direct the trustee of such a
Trust in matters pertinent to the Plan.

(e)
It is intended that any Trust created hereunder is to be treated as a “grantor”
trust under the Code, and the establishment of such a Trust is not intended to
cause a Participant to realize current income on amounts contributed thereto,
such a Trust is not intended to cause the Plan to be “funded” under ERISA and
the Code, and any such Trust shall be so interpreted, and such Trust shall be
funded in a manner that assets set aside or transferred to such Trust shall not
be treated under Code Section 409A as property transferred in connection with
the performance of services by reason of such assets being located or
transferred outside the United States.

(f)
Notwithstanding anything to the contrary expressed or implied herein, no
transfer of assets shall be made under or in connection with the Plan or
Compensation deferred under the Plan that would constitute a transfer of
property within the meaning of Code Section 83 with respect to such Compensation
by reason of such assets becoming restricted to the provision of benefits under
the Plan in connection with a change in the Corporation’s financial health, as
provided for under Code Section 409A, and Treasury Regulations issued
thereunder.

11.3Nonassignability
No right or interest under the Plan of a Participant or his or her Beneficiary
(or any person claiming through or under any of them), shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Beneficiary. If
any Participant or Beneficiary shall attempt to or shall transfer, assign,
alienate, anticipate, sell, pledge or otherwise encumber his or her benefits
hereunder or any


27



--------------------------------------------------------------------------------




part thereof, or if by reason of his or her bankruptcy or other event happening
at any time such benefits would devolve upon anyone else or would not be enjoyed
by him or her, then the Committee, in its discretion, may terminate such
Participant’s or Beneficiary’s interest in any such benefit (including the
Account) to the extent the Committee considers necessary or advisable to prevent
or limit the effects of such occurrence. Termination shall be effected by filing
a written instrument with the Secretary of the Corporation and making reasonable
efforts to deliver a copy to the Participant or Beneficiary whose interest is
adversely affected (the “Terminated Participant”).
As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Employer and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his or her spouse, his or her children or any other person or
persons in fact dependent upon him or her in such a manner as the Committee
shall deem proper. Upon the death of the Terminated Participant, all benefits
withheld from him or her and not paid to others in accordance with the preceding
sentence shall be disposed of according to the provisions of the Plan that would
apply if he or she died prior to the time that all benefits to which he or she
was entitled were paid to him or her.
11.4Captions
The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.
11.5Code Section 409A
This Plan is intended to comply with Code Section 409A, the Treasury regulations
and other guidance promulgated or issued thereunder. The Corporation shall not
have any liability to a Participant with respect to tax obligations that result
under any tax law and makes no representation with respect to the tax treatment
of the payments and/or benefits provided under this Plan. Any provision required
for compliance with Section 409A that is omitted from this Plan shall be
incorporated herein by reference and shall apply retroactively, if necessary,
and be deemed a part of this Plan to the same extent as though expressly set
forth herein.
If, and to the extent required to comply with Section 409A, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Plan providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “separation from
service” (excluding death) within the meaning of Section 409A and, for purposes
of any such provision of this Plan, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean “separation
from service” (excluding death).
11.6Governing Law
The provisions of the Plan shall be construed and interpreted according to the
laws of the State of Oklahoma except to the extent preempted by ERISA.
11.7Successors
The provisions of the Plan shall bind and inure to the benefit of the
Corporation, its Subsidiaries, and their respective successors and assigns. The
term “successors” as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Corporation
or a Subsidiary and successors of any such corporation or other business entity.
11.8No Right to Continued Service


28



--------------------------------------------------------------------------------




Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of the Employer or in any
other capacity.
























































29



--------------------------------------------------------------------------------






Executed this ____ day of _____________, 2017, to be effective January 1, 2018.
ONE GAS, INC.
By:    
Name:        
Title:        




























































































































































30



--------------------------------------------------------------------------------




EXHIBIT A
ONE GAS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Re:    Section 3.1 - Eligible Employees
Effective Date: January 1, 2018
Except as otherwise specifically determined by the Committee, the Committee has
determined that the Chief Executive Officer of the Corporation is and shall in
all cases be an Eligible Employee, and other Eligible Employees who may
participate in the Plan shall be designated in writing by the Chief Executive
Officer, or his designee, each Plan Year during the period after November 1 and
prior to the next January 1 (“Designation Period”), with such designation to
indicate the Eligible Employees for the Plan Year next following such
Designation Period who shall be each Employee who (i) had Base Salary on
November 1 of that Plan Year, which places such Employee in the group of
Employees consisting of the top two percent (2%) of the Employees when ranked on
the basis of Base Salary, (ii) is either an Officer of the Corporation or a
highly compensated employee as defined in Code section 414(q), and (iii) is so
designated by name in writing in an instrument signed by the Chief Executive
Officer of the Corporation, or his designee. The designation of Eligible
Employees for a Plan Year shall be reported to the Committee and Board in
accordance with their directions.
An Employee must be an Eligible Employee prior to the beginning of a Plan Year
in order to participate in the Plan for such Plan Year, unless otherwise
determined by the Committee.
A list of the Eligible Employees who are so designated and approved for a Plan
Year shall be made by the Chief Executive Officer, or his designee, the
Committee, or by a duly authorized representative of the Committee, and be
maintained with the Plan in the records of the Corporation.




























31



--------------------------------------------------------------------------------




EXHIBIT B
ONE GAS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Re:    Section 4.1 - Amount of Deferral
Effective Date: January 1, 2018
As of the date above, and effective until this Exhibit is modified by the
Committee and Board, the table below indicates the types of compensation that
are eligible for deferral by and in an Election of a Participant or the
Corporation at the designated percentages stated:
Type of Compensation
Minimum Percentage That
Must Be Deferred
Maximum Percentage That
May Be Deferred
 
 
 
Base Salary
2%
*90%
 
 
 
Bonus (or the portion above a
specified threshold)
10%
*90%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

A Participant may defer Base Salary or Bonus only in 1% increments thereof.
* The Participant’s deferral election shall be applied to Base Salary and Bonus.






















































32



--------------------------------------------------------------------------------




EXHIBIT C
ONE GAS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Re:    Section 2.1 - Investment Return
Date: January 1, 2018
The Investment Return on a Participant’s Account shall be the rate determined
pursuant to the following:
1.A Participant shall designate in writing to the Committee or its designee such
deemed investments of the amount or amounts of his/her Account in the manner and
form, and at such times as prescribed by the Committee.
2.Unless otherwise determined in written action of the Committee that is
described in a written explanation furnished to Participants prior to it
becoming effective, the Plan shall provide for an Investment Return based upon
the notional or deemed investments directed from time to time by the Participant
in one or more of the investment options then being provided for participant
directed investments under the 401(k) Plan and Profit Sharing Plan, excluding
ONE Gas common stock. The Committee and its designees shall establish
administrative procedures for allowing Participant direction of deemed
investment and the determination of the Investment Return thereon.
3.A Participant shall be allowed to change such designation at least once each
calendar quarter, or more frequently as determined by the Committee, in its sole
discretion. Such Investment Return shall be determined and calculated in the
manner determined by the Committee, in its sole discretion, and added to or
deducted from the amount or amounts of his/her Account periodically, not less
frequently than annually. Such Investment Return Rate shall be so credited to or
deducted from the amount or amounts of a Participant’s Account until all
payments with respect thereto have been made to the Participant, or to the
Participant’s designated Beneficiary pursuant to the Plan. The Employer shall
not be liable or otherwise responsible for any decrease in a Participant’s
Account because of the investment performance resulting from application of the
foregoing provisions.
Notwithstanding the foregoing, the Employer shall not be required to actually
invest amounts deferred by a Participant nor the Account of any Participant in
any particular form, type or amount of investment, and no Participant shall have
the right to direct or in any manner control the actual investments, if any,
made by the Employer or any other person for purposes of providing funds for
paying the liabilities of the Employer for benefits or otherwise under the Plan;
and a Participant shall not have any ownership or beneficial interest in any
such actual investments that may be made by the Employer. In no event shall any
Participant or Beneficiary have a right to receive an amount under the Plan
other than that of a general unsecured creditor of the Employer notwithstanding
the foregoing provisions with respect to the measurement and determination of a
Participant’s Investment Return in his or her Account by reference to the
performance of deemed investments in the 401(k) Plan or Profit Sharing Plan
investment options designated by the Participant.
4.A Participant shall be entitled to elect to have the Investment Return
credited to and deducted from his or her Accounts under the Plan. A Participant
shall make an Election of such Investment Return at the time and in the manner
prescribed by the Committee.




33



--------------------------------------------------------------------------------




EXHIBIT D
ONE GAS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Re:    Section 6.2 - Crediting and Debiting of Investment Return,
Other Items To Participant Accounts
Date: January 1, 2018
A.
The Account of each Participant shall be periodically credited and increased, or
debited and reduced, as the case may be, by the amount of Investment Return
specified under Section 6.3 of the Plan.

B.
Except as otherwise provided herein, the Account shall be credited and debited
with Investment Return and losses, if any, not less frequently than on a monthly
basis after such Accounts have been adjusted for any deferrals, credits, debits,
distributions and payments.

C.
A Participant’s Accounts will be charged with the cost of any deemed purchases
of securities and credited with proceeds of any deemed sales of securities which
may be considered as made in respect to the Investment Return specified in
Exhibit “C” of the Plan by reason of changes in deemed investments designated by
such Participant, in substantially the same manner as would occur if such
securities were being purchased or sold by a Participant under the 401(k) Plan
and/or Profit Sharing Plan. The Committee may, in its sole discretion, allocate,
charge and credit other items and amounts to such deemed purchases and sales in
a manner comparable to the administration of such items under the 401(k) Plan
and/or Profit Sharing Plan, as determined applicable.

D.
All of a Participant’s deferrals of Base Salary in a calendar month will be
credited and debited with Investment Return from the date it otherwise would
have been paid to the Participant.

E.
A Participant deferral of Bonus will be credited and debited with Investment
Return from the date it otherwise would have been paid to the Participant.

F.
Matching Contributions, Profit Sharing Plan Excess Amounts, Retirement Plan
Covered Compensation Excess Amounts and any Supplemental Credit Amounts will be
credited and debited with Investment Return from the date such amounts are
credited to Participant Accounts.

G.
Until a Participant or his or her Beneficiary receives his or her entire
account, the unpaid balance thereof shall be credited and debited with
Investment Return provided in Section 6.2 of the Plan.

H.
A Retirement Plan Excess Amount shall be determined, taken into account and made
payable to a Participant as determined by the Committee in accordance with
Section 7.13 of the Plan.





34

